Case 1:19-cv-00742-LPS Document 502 Filed 01/19/20 Page 1 of 15 PageID #: 35357




                          IN THE UNITED STATES DISTRICT
                    COURT FOR THE DISTRICT OF DELAWARE

       CIRBA INC. (d/b/a DENSIFY)                Civil Action No. 1:19-cv-00742-
                                           LPS
       and CIRBA IP, INC.,

                             Plaintiffs,

             v.                                  JURY TRIAL DEMANDED

       VMWARE, INC.,

                             Defendant.


              PLAINTIFFS’ BRIEF IN SUPPORT OF THEIR OPPOSITION
         TO VMWARE’S ORAL MOTION FOR JUDGMENT AS A MATTER OF LAW
                     ON PLAINTIFFS’ TRADEMARK CLAIMS




       Dated: January 19, 2020                Kenneth L. Dorsney (#3726)
                                              kdorsney@morrisjames.com
                                              Morris James LLP
                                              500 Delaware Avenue, Suite 1500
                                              Wilmington, DE 19801
                                              Telephone: (302) 888-6800


                                              Attorneys for Plaintiffs
                                              Cirba Inc. (d/b/a Densify) and Cirba IP,
                                              Inc.
Case 1:19-cv-00742-LPS Document 502 Filed 01/19/20 Page 2 of 15 PageID #: 35358



        Sufficiency of the evidence is the touchstone of the analysis at this stage. The question is

whether, taking all reasonable inference in Densify’s favor, a jury could find unfair competition

under the Lanham Act. DENSIFY is Cirba, Inc’s company name and identity, and how it markets its

products. No one in the industry is known to have used the word “densify” to refer to products and

services relating in any way to optimization of virtualized environments before Densify began using

this trademark. VMware only began doing so after Densify engaged in extensive rebranding efforts

and was a competitive threat, as part of a campaign to take Densify’s technology, to tell customers

they no longer needed Densify now that VMware had adopted its new technology, and to destroy

Densify. The evidence is sufficient to find a protectible trademark and likelihood of confusion.

        Densify streamlined its claims to conform to the evidence presented in its case in chief at

trial. It has focused its trademark-related claims on the DENSIFY trademark alone.1 These claims

allege that VMware’s use of “densify,” “densification,” and “densifying” constitute infringement of

Densify’s trademark rights under the Lanham Act, 15 U.S.C. § 1125(a), deceptive trade practices

under Delaware Code Title 6 § 2532, and common law trademark infringement.2

I.      LEGAL STANDARDS

        A.      JMOL Standard

        If a claim “can be maintained or defeated only with a favorable finding on” an issue and “the

court finds that a reasonable jury would not have a legally sufficient evidentiary basis to find for the


        1
          Densify has agreed to dismiss with prejudice its claims that “densification” and
“densifying” are in and of themselves trademarks, though it continues to contend that VMware’s
use of these terms constitutes infringement of the DENSIFY trademark. Further, Densify has
agreed to dismiss with prejudice its claims of patent infringement of claims 2, 4, 5, 11, 15, 16,
and 19 of U.S. Patent No. 9,654,367. Densify believes dismissal with prejudice is the correct
vehicle for dismissal of these claims. Densify understands that the Court has not yet requested
briefing on the procedural vehicle question, and therefore it is not addressed that question herein.
        2
          The Delaware deceptive trade practices claim and common law trademark infringement
rise and fall on the same considerations for purposes of this brief, and so Densify focuses on its
Lanham Act unfair competition claim under §1125(a).


                                                    1
Case 1:19-cv-00742-LPS Document 502 Filed 01/19/20 Page 3 of 15 PageID #: 35359



party on that issue,” the court may grant judgment as a matter of law. Fed. R. Civ. P. 50(a). In

assessing the legal sufficiency of the evidence, the court must assess it “in the light most favorable to

the nonmovant,” “giving it the advantage of every fair and reasonable inference.” Ambrose v. Twp.

of Robinson, Pa., 303 F.3d 488, 492 (3d Cir. 2002) (quotation omitted). “In determining whether the

evidence is sufficient to sustain liability, the court may not weigh the evidence, determine the

credibility of witnesses, or substitute its version of the facts for the jury's version.” Id. Judgment as a

matter of law is warranted only if “any verdict other than the one directed would be erroneous under

the governing law.” Williams v. Rene, 72 F.3d 1096, 1100 (3d Cir. 1995) (quotation omitted).

        When the underlying legal issue requires weighing multiple factors against each other,

“courts are not in a position to weigh the” factors and judgment as a matter of law is generally not

appropriate when at least some of the factors favor the nonmovant. Weaver v. PACCAR, Inc., 52 F.

Supp. 3d 1342, 1350 (S.D. Ga. 2014), aff’d, 614 F. App’x 991 (11th Cir. 2015); see also West v. IDT

Corp., 241 F. App’x 50, 55 (3d Cir. 2007) (reversing judgment as a matter of law where district court

found that several factors favored the nonmovant); ZF Meritor LLC v. Eaton Corp., No. CV 06-623-

SLR, 2013 WL 6729509, at *2 (D. Del. Dec. 20, 2013); Louis Vuitton Malletier, S.A. v. Hyundai

Motor Am., 2012 WL 1022247, at *26 (S.D.N.Y. 2012).

        B.      Trademark Standards

        Densify has asserted unfair competition claims under §1125(a) as to its unregistered

DENSIFY trademark. 3 Under § 1125(a), Densify bears the burden of proving by a preponderance of

the evidence that it (1) has a valid and legally protectable mark; (2) owns the mark; and (3)



        3
         “Lanham Act § 43(a), 15 U.S.C.A. § 1125(a) gradually developed through judicial
construction into the foremost federal vehicle for the assertion of two major and distinct types of
‘unfair competition’: (1) infringement of unregistered trademarks, names and trade dress, and (2)
‘false advertising.’” 1 McCarthy on Trademarks and Unfair Competition § 4:6 (5th ed.)
(footnotes omitted).


                                                    2
Case 1:19-cv-00742-LPS Document 502 Filed 01/19/20 Page 4 of 15 PageID #: 35360



VMware’s use of the mark to identify its goods or services causes a likelihood of confusion among

the relevant consuming public.4 See A&H Sportswear, Inc. v. Victoria’s Secret Stores, Inc., 237 F.3d

198 (3d Cir. 2000); see also 15 U.S.C. § 1125(a)(1). No proof of actual confusion is required for a

showing of likelihood of confusion; that confusion is merely likely is sufficient. Kos Pharm., Inc. v.

Andrx Corp., 369 F.3d 700, 708–09 (3d Cir. 2004)(internal quotations and citations omitted). A

mark need not be federally registered to be protectable. Two Pesos, 505 U.S. at 768.

II.    THE DENSIFY MARK IS VALID AND LEGALLY PROTECTABLE.
       A mark is protectable as a trademark if it is determined to be fanciful or arbitrary or

suggestive. Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 768 (1992). A descriptive mark is

protectable only if it is shown to have acquired secondary meaning. “Arbitrary or fanciful marks use

terms that neither describe nor suggest anything about the product” whereas “[s]uggestive marks

require consumer ‘imagination, thought, or perception’ to determine what the product is.” A & H

Sportswear, Inc. v. Victoria’s Secret Stores, Inc., 237 F.3d 198, 221-22 (3d Cir. 2000) (internal

citations omitted). Descriptive terms ‘“convey[ ] an immediate idea of the ingredients, qualities or

characteristics of the goods.’” Id. Generic marks ‘“function as the common descriptive name of a

product class,’” and are not considered trademarks at all. Id. The determination of where a mark

falls along the spectrum, and whether such mark has acquired secondary meaning, are questions of

fact. Ford Motor Co. v. Summit Motor Prod., Inc., 930 F.2d 277, 292 n.18 (3d Cir. 1991).

       A.      The Record Contains Sufficient Evidence For A Reasonable Jury
               To Determine That DENSIFY Is A Suggestive Mark.

       Densify uses the term DENSIFY in connection with software that performs data analytics to



       4
        It does not appear VMware contests element two, ownership. “With respect to
ownership of unregistered marks, the first party to adopt a trademark can assert ownership rights,
provided it continuously uses it in commerce.” Ford Motor Co. v. Summit Motor Prod., Inc., 930
F.2d 277, 292 (3d Cir. 1991). Densify has used the DENSIFY mark in commerce, DTX-5231.


                                                   3
Case 1:19-cv-00742-LPS Document 502 Filed 01/19/20 Page 5 of 15 PageID #: 35361



intelligently place VMs on hosts in virtualized environments.5 Trial Transcript (“Tr.”), Vol. A,

256:21-259:8. Densify also is the name used to identify Cirba, Inc. Tr., Vol. E, 1057:17-23; 1058:14-

21. Both can serve as trademarks. See Telechron, Inc. v. Telicon Corp., 198 F.2d 903, 909 (3d Cir.

1952). “The distinctiveness of a mark cannot be determined in the abstract, but only by reference to

the goods or services upon which the mark is used. For example, the mark BRILLIANT may be

‘descriptive’ on diamonds, ‘suggestive’ on furniture polish, and ‘arbitrary’ on canned applesauce.” 2

McCarthy on Trademarks and Unfair Competition § 11:64 (5th ed.).

        Unlike the plain meaning of the word “densify” – which is simply “to make more dense” –

DENSIFY is associated with a software company and software product that uses sophisticated

algorithms to perform highly complex evaluations of virtual environments to optimize VM

placements in accordance with technical, business, and workload constraints. Because the common

definition of “densify” is not descriptive of computer software, let alone optimizing public cloud and

on-premise virtual infrastructure, the term is at most suggestive of the product associated with it. See

A.J. Canfield Co. v. Honickman, 808 F.2d 291, 297 (3d Cir.1986) (“A term is suggestive if it requires

imagination, thought or perception to reach a conclusion as to the nature of goods.”); see also

International Data Group, Inc. v. Ziff Davis Media, Inc., 145 F.Supp.2d 422 (D. Del. 2001)

(“Suggestive marks are commonly used words that ‘suggest rather than describe the characteristics of

the goods,’ but require some imagination, thought, and perception to discern the good or service on

which the mark is placed.”). Indeed, before Densify began using the DENSIFY trademark, no one in

the industry was known to have used this term to describe optimization software, or anything related.

Tr., Vol. E, 1058:8-10; see Transcript 1110:10-13. 6



        5
          Densify uses DENSIFY as a tradename both for its business as well as its product. Tr.
Vol. E, 1057:17-23.
        6
          Densify is also filing appendices containing its record citations and exhibits.


                                                   4
Case 1:19-cv-00742-LPS Document 502 Filed 01/19/20 Page 6 of 15 PageID #: 35362



        Furthermore, the concept of densifying is a physical analogy for a complex set of computer

processes, that only in part relate to putting more VMs on the same number of servers. See, e.g., Tr.,

Vol. A, 243:18-24 (describing a sales pitch about what Densify does); id., Vol C, 665:1-18 (describing

the lack of differentiators after the release of vROps 7); DTX-5231 (“Cirba, Inc., today unveiled an

analytics service, Densifytm, for optimizing public cloud and on-premise virtual infrastructure.”)

Densify’s product is about optimization based on technical, workload, and business constraints. One

of the goals of this process is to increase the number of VMs running on hosts, but not at the exclusion

of other constraints, such as whether the host can technically accommodate the VMs, whether the

workload is unevenly balanced, and whether the VMs need to be kept separated for business reasons.

See, e.g., Tr., Vol. C, 656:3-658:12.

        VMware makes much of the fact that “Densify” is a word in the English language. This

makes no difference –by definition this is the case with every suggestive mark – they are “commonly

used English words” that do not describe particular goods or services, but rather merely suggest

certain qualities of them. International Data Group, Inc., 145 F.Supp.2d at 432. “If the mental leap

between the word and the product’s attributes is not almost instantaneous, this strongly indicates

suggestiveness, not direct descriptiveness. Other examples … include: GLOW for skin cream;

ORACLE for computer software; PENGUIN for food freezers; SAMSON for weight training

machines; and VENUS for a beauty salon.” 2 McCarthy on Trademarks and Unfair Competition §

11:67 (5th ed.) (footnotes omitted). See also NetJets Inc. v. IntelliJet Grp., LLC, 678 F. App’x 343,

351 (6th Cir. 2017) (“The district court determined that the INTELLIJET mark is suggestive because

it suggests rather than describes an ingredient or characteristic of the goods and requires the observer

or listener to use imagination and perception to determine the nature of the goods. That is,

INTELLIJET is a play on both ‘intelligent’ and ‘jet’ and suggests an intelligent software in relation to




                                                   5
Case 1:19-cv-00742-LPS Document 502 Filed 01/19/20 Page 7 of 15 PageID #: 35363



jets.”) (internal citations and quotation marks omitted). In other words, an inferential leap is required

to associate DENSIFY with optimizing public cloud and on-premise virtual infrastructure. The record

contains evidence sufficient to allow a reasonable jury to find the trademark is suggestive.

        B.       The Record Contains Sufficient Evidence For A Reasonable Jury
                 To Determine That The DENSIFY Trademark Has Acquired
                 Secondary Meaning.

        In all events, there is sufficient evidence in the record from which a jury could find that the

 DENSIFY acquired secondary meaning. A descriptive mark acquires secondary meaning when the

 relevant consuming public identifies it as a product or service originating from a particular source.

 Commerce Nat’l Ins. Services, Inc. v. Commerce Ins. Agency, Inc., 214 F.3d 432, 438 (3d Cir.2000).

 “Secondary meaning is generally established through extensive advertising which creates in the mind

 of consumers an association between different products bearing the same mark.” Scott Paper Co. v.

 Scott’s Liquid Gold, Inc., 589 F.2d 1225, 1228 (3d Cir.1978). The Third Circuit’s non-exhaustive list

 of factors relevant to a determination of whether a mark has acquired secondary meaning includes: (1)

 the extent of sales and advertising leading to buyer association; (2) length of use; (3) exclusivity of

 use; (4) the fact of copying; (5) customer surveys; (6) customer testimony; (7) the use of the mark in

 trade journals; (8) the size of the company; (9) the number of sales; (10) the number of customers;

 and, (11) actual confusion. Commerce Nat’l, 214 F.3d at 438.7

        The record contains evidence sufficient to allow a reasonable jury to determine by a

preponderance of the evidence that the DENSIFY mark has acquired secondary meaning. See, e.g.,

PTX-3443, -3444, -3445 (each demonstrating prominent uses of the DENSIFY mark in public


        7
         “Survey data is direct evidence of secondary meaning. But survey evidence is not
required. Secondary meaning can be, and most often is, proven by circumstantial evidence.” 2
McCarthy on Trademarks and Unfair Competition § 15:30 (5th ed.) (footnotes omitted). See also
E.T. Browne Drug Co. v. Cococare Products, Inc., 538 F.3d 185, 201 (3d Cir. 2008) (“We never
have held, and do not hold today, that a party seeking to establish secondary meaning must
submit a survey on that point.’”).


                                                     6
Case 1:19-cv-00742-LPS Document 502 Filed 01/19/20 Page 8 of 15 PageID #: 35364



contexts). From this evidence, a reasonable jury can determine that Densify engaged in extensive

advertising of its marks, including sponsoring a NASCAR (PTX-3443) and attending dozens of

industry tradeshows,(e.g., Tr., Vol. E, 1059:23-1060:1), including VMworld, the preeminent

tradeshow in its field (id., Vol. C, 685:25-7); that Densify spends significant money in promoting its

name, (id., Vol. E, 1058:3-7; 1022:13-1023:5); and that Densify is covered in a wide variety of trade

publications(id., Vol. A, 264:4-12.) See, e.g., Mfg. Res. Int’l, Inc. v. Civiq Smartscapes, LLC, 397 F.

Supp. 3d 560, 578–79 (D. Del. 2019) (circumstantial evidence of secondary meaning sufficient).

III.    VMWARE’S USES OF DENSIFY AND ITS FORMATIVES CAUSE A
        LIKELIHOOD OF CONFUSION.

        “In determining whether there is a likelihood of confusion, we have adopted a non-

exhaustive list of factors, commonly referred to within our Circuit as the ‘Lapp factors’….”8

Arrowpoint Capital Corp. v. Arrowpoint Asset Mgmt., LLC, 793 F.3d 313, 319 (3d Cir. 2015).

(internal citations and quotation marks omitted). No one of the factors is determinative, and each

factor must be weighed and balanced one against the other. A & H Sportswear, 237 F.3d at 215

(“[T]he Lapp test is a qualitative inquiry. Not all factors will be relevant in all cases; further, the

different factors may properly be accorded different weights depending on the particular factual

setting.”); see also Kos Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 709 (3d Cir. 2004) (“The Lapp



        8
          “The factors are: (1) the degree of similarity between the owner’s mark and the alleged
infringing mark; (2) the strength of the owner’s mark; (3) the price of the goods and other factors
indicative of the care and attention expected of consumers when making a purchase; (4) the
length of time the defendant has used the mark without evidence of actual confusion arising; (5)
the intent of the defendant in adopting the mark; (6) the evidence of actual confusion; (7)
whether the goods, competing or not competing, are marketed through the same channels of
trade and advertised through the same media; (8) the extent to which the targets of the parties’
sales efforts are the same; (9) the relationship of the goods in the minds of consumers, whether
because of the near-identity of the products, the similarity of function, or other factors; (10) other
facts suggesting that the consuming public might expect the prior owner to manufacture both
products, or expect the prior owner to manufacture a product in the defendant’s market, or expect
that the prior owner is likely to expand into the defendant’s market.”


                                                     7
Case 1:19-cv-00742-LPS Document 502 Filed 01/19/20 Page 9 of 15 PageID #: 35365



factors are best understood as tools to guide a qualitative decision.”). Likelihood of confusion is a

quintessential fact question, and as a multi-factored test is not typically susceptible to judgment as a

matter of law where the plaintiff has adduced evidence on some of the factors.

        In this case, Lapp factors 1, 2, 4, 5, 7, 8, 9, and 10 all favor Densify, and sufficient evidence

has been entered into the record to allow a reasonable jury to find a likelihood of confusion. Under

Factor 1, the degree of similarity, “the court looks to ‘the sight, sound, and meaning of the marks’ to

determine ‘whether the [marks] create the same overall impression when viewed’ as a consumer.

VeriFone, Inc. v. Poynt Co., 199 F. Supp. 3d 898, 908 (D. Del. 2016) (quoting A & H Sportswear,

Inc. v. Victoria's Secret Stores, Inc., 237 F.3d 198, 215 (3d Cir. 2000) (alteration in original).

“Although the degree of similarity between the owner’s mark and the alleged infringing mark is but

one factor in the multi-factor confusion analysis, we have recognized that when products directly

compete, mark similarity ‘may be the most important of the ten factors in Lapp.’” Checkpoint

Systems, Inc. v. Check Point Software Technologies, Inc., 269 F.3d 270 (3d Cir. 2001). VMware has

used the terms “densify,” “densifying,” and “densification,” all of which are identical or near

identical to Densify’s mark in sight, sound, and meaning. Accordingly, Factor 1 favors Densify, and

there is sufficient evidence in the record for a reasonable jury to reach that conclusion. See, e.g.,

PTX-1833; Tr., Vol. B, 314:23-315:13; id., Vol. C, 666:5-8; id., Vol. D, 903:19-905:4; PTX-1197.

        As to factor 2, the DENSIFY trademark is suggestive, and therefore is deserving of greater

protection. See Sabinsa Corp. v. Creative Compounds, LLC, 609 F.3d 175, 186 (3d Cir. 2010);

Citizens Fin. Grp., Inc. v. Citizens Nat. Bank of Evans City, 30 F. App’x 24, 27 (3d Cir. 2002). This

is particularly true because the term is not known to have been used to describe the types of products

sold by Densify until after Densify began using it. Tr., Vol. E, 1058:8-10.

        As to factor 4, the length of time the defendant has used the mark without actual confusion,




                                                     8
Case 1:19-cv-00742-LPS Document 502 Filed 01/19/20 Page 10 of 15 PageID #: 35366



 VMware only started using “densify” and formatives thereof in March 2018 – approximately one

 year before this case was filed. DTX-5056. That is not much time for confusion to have arisen.

         There also is sufficient evidence for the jury to infer an intent to deceive under Factor 5. As

 Riyaz Somani testified, “the majority of the customers in there, they don’t even invite us into the

 room because VMware is already there, and they are telling them they have our Densify technology

 built into their product.” Tr., Vol. C, 660:10-14. “And, it wasn’t just the fact that they said they do

 host-based placement, they listed all of the benefits that we did and then they went further. They

 started to use the word densify, densification, densifying. So, in one swoop, they announced our

 differentiators, and then they implied that they have ‘densify.’ They took our identity at the same

 time in one shot.” Id., 666:5-12. Moreover, VMware has used some form of intelligent placement of

 virtual machines on hosts since 2010, id., Vol. B, 386:21-25, yet there is no evidence of it using the

 terms “densify,” “densification,” or “densifying” in its products until March 2018 – after Cirba had

 rebranded as Densify and had poured millions of dollars into advertising and marketing its brand.

 Id., Vol. E, 1058:2-1060:4. VMware knew the company’s new name was Densify. See, e.g., id.,

 Vol. D 832:1-3. VMware’s timing, which coincides with its aggressive foray into Densify’s space,

 id., Vol. C, 664:24-666:24, tends to show VMware’s intent. Moreover, VMware has admitted that

 its control console resembled Densify’s and that it was not concerned that they might look a lot like

 Densify. See id., Vol. C, 782:22-783:2, 788:6-790:3, and PTX-1326.

         Factors 7 and 8, “whether the goods, competing or not competing, are marketed through the

 same channels of trade and advertised through the same media; [and] the extent to which the targets

 of the parties’ sales efforts are the same…” also favor Densify. VMware runs VMworld, the major

 industry convention in this market. Id., Vol. C, 665:21-23; Vol. A, 264:24-265:9. Densify has

 repeatedly won awards at VMworld, literally advertising through a VMware channel. Id., Vol. B,




                                                     9
Case 1:19-cv-00742-LPS Document 502 Filed 01/19/20 Page 11 of 15 PageID #: 35367



 384:7-19. These facts tend to show that the parties’ advertising and marketing channels are similar, if

 not identical. VeriFone, Inc. v. Poynt Co., 199 F. Supp. 3d 898, 911 (D. Del. 2016) (finding that it

 was relevant that parties participate in the same tradeshows). The record also shows that VMware

 and Densify target the same consumers, often sharing the same clients. E.g., Tr. Vol. C, 659:16-24.

 There is substantial evidence that Densify and VMware compete in exactly the same channel of

 trade. The products do the same things, the products can interoperate, nearly all of Densify’s

 customers are VMware customers, they advertise in the same channels.

         Factor 9, “the relationship of the goods in the minds of consumers, whether because of the

 near-identity of the products, the similarity of function, or other factors” also strongly favors Densify.

 VMware is the dominant incumbent player in the space, id., Vol. A, 256:10-20, and 87% of

 Densify’s business is on VMware’s platform. Id., Vol. C, 658:15-16. See also id., 659:9-15; 662:15-

 663:9. Citi believed that Densify filled a “key gap” for VMware. PTX-1218, and asked VMware for

 features that would erode the Densify use cases, PTX-1047. Other companies also wanted closer

 integration of the products. See, e.g., PTX-1639.

         Finally, factor 10, relating to other facts that might create confusion, favors Densify.

 VMware has been trying to crack the Densify uses cases for years see, e.g., Tr., Vol. E, 1055:10-

 1057:7; 1066:17-1067:10, and it is imminently reasonable for customers to assume that VMware

 would be offering optimization software solutions, which it in fact has done. Id., Vol. B, 314:3-20. 9

                                                 CONCLUSION

         Accordingly, Densify respectfully requests that the Court deny VMware’s motion for

 judgment as a matter of law on the DENSIFY trademark claims.



         9
          VMware has alleged a “fair use” defense to Densify’s trademark-related claims. This
 defense is not at issue in VMware’s oral motion for judgment as a matter of law – it is an
 affirmative defense on which it bears the burden of proof.


                                                     10
Case 1:19-cv-00742-LPS Document 502 Filed 01/19/20 Page 12 of 15 PageID #: 35368



         Dated: January 19, 2020                      Respectfully submitted,

                                                      /s/ Kenneth L. Dorsney


         Sarah O. Jorgensen (pro hac vice)            Kenneth L. Dorsney (#3726)
         sjorgensen@reichmanjorgensen.com             kdorsney@morrisjames.com
         Reichman Jorgensen LLP                       Morris James LLP
         1201 West Peachtree, Suite 2300              500 Delaware Avenue, Suite 1500
         Atlanta, GA 30309                            Wilmington, DE 19801
         Telephone: (404) 609-1040                    Telephone: (302) 888-6800
         Telecopier: (650) 623-1449
                                                      Courtland L. Reichman (pro hac vice)
         Christine E. Lehman (pro hac vice)           creichman@reichmanjorgensen.com
         clehman@reichmanjorgensen.com                Shawna Ballard (pro hac vice)
         Reichman Jorgensen LLP                       sballard@reichmanjorgsensen.com
         818 Connecticut Ave NW, Suite 850            Jennifer P. Estremera (pro hac vice)
         Washington, DC 20006                         jestremera@reichmanjorgensen.com
         Telephone: (202) 894-7310                    Michael G. Flanigan (pro hac vice)
         Telecopier: (650) 623-1449                   mflanigan@reichmanjorgensen.com
                                                      Joachim B. Steinberg (pro hac vice)
        Khue V. Hoang (pro hac vice)                  jsteinberg@reichmanjorgensen.com
        khoang@reichmanjorgensen.com                  Kate Falkenstien (pro hac vice)
        Jaime Cardenas-Navia (pro hac vice)           kfalkenstien@reichmanjorgensen.com
        jcardenas-                                    Ariel C. Green (pro hac vice)
  navia@reichmanjorgensen.com                         agreen@reichmanjorgensen.com
        Wesley L. White (pro hac vice)                Reichman Jorgensen LLP
        wwhite@reichmanjorgensen.com                  100 Marine Parkway, Suite 300
        Rahul Sarkar (pro hac vice)                   Redwood Shores, California 94065
        rsarkar@reichmanjorgensen.com                 Telephone: (650) 623-1401
        Reichman Jorgensen LLP                        Telecopier: (650) 623-1449
        100 Park Avenue, Suite 1600
        New York, NY 10017
        Telephone: (212) 381-1965                     Gary J. Toman (pro hac vice)
        Telecopier: (650) 623-1449                    Gtoman@wwhgd.com
                                                      Weinberg Wheeler Hudgins Gunn &
         Peter J. Ayers (pro hac vice)         Dial
         peter@ayersiplaw.com                         3344 Peachtree Road NE, Suite 2400
         Law Office of Peter J. Ayers, PLLC           Atlanta, GA 30326
         220 Bowman Avenue                            Telephone: (404) 876-2700
         Austin, TX 78703                             Telecopier: (404) 875-9433
         Telephone: (512) 771-3070
                                                      ATTORNEYS FOR CIRBA INC.
                                                      (D/B/A DENSIFY) AND CIRBA IP,
                                               INC.




                                              11
Case 1:19-cv-00742-LPS Document 502 Filed 01/19/20 Page 13 of 15 PageID #: 35369




                                       12
Case 1:19-cv-00742-LPS Document 502 Filed 01/19/20 Page 14 of 15 PageID #: 35370



                                       CERTIFICATE OF SERVICE

        I, Kenneth L. Dorsney, hereby certify that on January 19, 2020, the attached document was

 electronically filed with the Clerk of the Court using CM/ECF which will send notification to the

 registered attorney(s) of record that the document has been filed.

        I further certify that on the same date the attached document was electronically mailed to the

 following person(s):

       Anne Shea Gaza                                         Scott F. Llewellyn
       Samantha G. Wilson                                     MORRISON & FOERSTER LLP
       YOUNG CONAWAY STARGATT &                               4200 Republic Plaza
  TAYLOR, LLP                                                 370 Seventeenth Street
       Rodney Square                                          Denver, CO 80202
       1000 North King Street                                 MoFo_VMware_Cirba@mofo.com
       Wilmington, DE 19801
       agaza@ycst.com                                         Bita Rahebi
       swilson@ycst.com                                       MORRISON & FOERSTER LLP
                                                              707 Wilshire Boulevard
          Attorneys for Defendant VMware, Inc.                Los Angeles, CA 90017
                                                              MoFo_VMware_Cirba@mofo.com

                                                              Michael A. Jacobs
                                                              Richard S. J. Hung
                                                              MORRISON & FOERSTER LLP
                                                              425 Market Street
                                                              San Francisco, CA 94105
                                                              MoFo_VMware_Cirba@mofo.com

                                                              Jayson L. Cohen
                                                              MORRISON & FOERSTER LLP
                                                              250 West 55th Street
                                                              New York, NY 10019
                                                              MoFo_VMware_Cirba@mofo.com

                                                              Daniel C. Hubin
                                                              MORRISON & FOERSTER LLP
                                                              755 Page Mill Road
                                                              Palo Alto, CA 94304
                                                              MoFo_VMware_Cirba@mofo.com

                                                              Attorneys Defendant VMware, Inc.




                                                   13
Case 1:19-cv-00742-LPS Document 502 Filed 01/19/20 Page 15 of 15 PageID #: 35371



       Dated: January 19, 2020              /s/ Kenneth L. Dorsney
                                                    Kenneth L. Dorsney (#3726)
                                                    MORRIS JAMES LLP
                                                    500 Delaware Avenue, Suite 1500
                                                    Wilmington, DE 19801
                                                    (302) 888-6800
                                                    kdorsney@morrisjames.com

                                            Attorneys for Plaintiffs
                                            Cirba Inc. (d/b/a Densify) and Cirba IP, Inc.




                                       14
